Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Response to Arguments
The arguments submitted on 4/27/2022 have been fully considered, but are not persuasive.  Applicant argues that that the prior art does not disclose the newly added amendments.  Examiner respectfully disagrees.  
Previously cited El-Khamy discloses a computerized deep image transformation method (see El-Khamy paras. 0003, 0046, 0064, 0068, and 00114, where a digital camera with processors and memory captures the noisy images), comprising the steps of: a) inputting, into electronic storage means, a plurality of training images containing a set of images and corresponding desired outcome images as truth data that a user desires, wherein the truth data is generated by simulation, or by editing, resolution enhancement, or de-noising of the set of acquired images for a deep image transformation learning to flexibly achieve a desired modality outcome; and b) performing a deep image transformation learning by electronic computing means using the plurality of training images and the corresponding desired outcome images, as the truth data, to generate a deep image transformation model (see El-Khamy paras. 0028, 0029, 0046, 0061, 0065, and 0068, where the training data comprises target de-noised clean data input and original noisy data input which are recorded by the digital camera and then used to train the deep neural network(s) through minimizing various mathematical functions; see also para. 0103, where “[e]mbodiments of the present disclosure provide a flexible approach to training the denoising network 300 . . .”).
Previously cited Barbu discloses multi-variation training images containing a set of images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with controlled variations (see Barbu paras. 0018, 0082-0087, and 0098, where the training images have “different noise levels” and “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time) and corresponding desired outcome images as flexible truth data that a user desires (See Barbu paras. 0045 and 0046, where the training data is flexible at least with regards to image size and number of images in order to avoid overfitting); inputting images into electronic storage means; and an electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would also have been obvious to one of ordinary skill in the art at the time of filing to apply the noise removal technique of El-Khamy to the “digital still camera or digital video camera” images of Barbu, because it is predictable that removing noise would improve the clarity of images captured and stored by Barbu’s “digital still camera or digital video camera” (see Barbu para. 0098).  It would have also been obvious to implement the flexibility taught and suggested by Barbu on the truth data, because it is predictable that doing so would reduce unwanted overfitting during training (see Barbu paras. 0045 and 0046).
Previously cited Boorom discloses handling a controlled range of variations; and a set of images that are acquired from an imaging system under settings with a range of controlled variations (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of El-Khamy’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable training time is saved by avoiding camera settings that will never be used in the real world when collecting training data.
The term “flexible ground truth” is a broad term that is at least rendered obvious by the combination of El-Khamy that states “[e]mbodiments of the present disclosure provide a flexible approach to training the denoising network 300 . . .” (see El-Khamy para. 0103), and Barbu that states “[o]verfitting can be detected using a validation set and appropriate measures can be taken” and “[p]ossible measures may include increasing the number of training examples or changing the type of the training examples (e.g., larger images to avoid boundary effects)” (see Barbu paras. 0045 and 0046).  Accordingly, the amended claims are rendered obvious by the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “flexible truth data” and “flexibly achieve a desired modality outcome” in claim 1 are relative terms which render the claim indefinite.  The terms “flexible truth data” and “flexibly achieve a desired modality outcome” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3 and 4 depend upon claim 1 and thereby inherit the same deficiencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Khamy et al., US 2019/0096038 A1 (hereinafter referred to as “El-Khamy”) in view of Barbu, US 2010/0020208 A1 (hereinafter referred to as “Barbu”) and Boorom, US 2015/0244948 A1 (hereinafter referred to as “Boorom”).

Regarding claim 1, El-Khamy discloses a computerized deep image transformation method (see El-Khamy paras. 0003, 0046, 0064, 0068, and 00114, where a digital camera with processors and memory captures the noisy images), comprising the steps of: a) inputting, into electronic storage means, a plurality of training images containing a set of images and corresponding desired outcome images as truth data that a user desires, wherein the truth data is generated by simulation, or by editing, resolution enhancement, or de-noising of the set of acquired images for a deep image transformation learning to flexibly achieve a desired modality outcome; and b) performing a deep image transformation learning by electronic computing means using the plurality of training images and the corresponding desired outcome images, as the truth data, to generate a deep image transformation model (see El-Khamy paras. 0028, 0029, 0046, 0061, 0065, and 0068, where the training data comprises target de-noised clean data input and original noisy data input which are recorded by the digital camera and then used to train the deep neural network(s) through minimizing various mathematical functions; see also para. 0103, where “[e]mbodiments of the present disclosure provide a flexible approach to training the denoising network 300 . . .”).
El-Khamy does not explicitly disclose handling a controlled range of variations; and multi-variation training images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with a range of controlled variations; and flexible truth data.
However, Barbu discloses multi-variation training images containing a set of images in multiple different quality levels that are acquired from an imaging system under different imaging conditions or different configurations or settings with controlled variations (see Barbu paras. 0018, 0082-0087, and 0098, where the training images have “different noise levels” and “. . . the camera designer or manufacturer could utilize test images taken under a plurality of camera settings and/or lighting conditions to create a library of noisy images, and associated optimum (or relatively, noise-free) images” and “many pairs of noisy and clean images may be obtained with the digital (or video) camera sensor using normal and long exposure times” – the desired outcome images are enhanced using a long exposure time) and corresponding desired outcome images as flexible truth data that a user desires (See Barbu paras. 0045 and 0046, where the training data is flexible at least with regards to image size and number of images in order to avoid overfitting); inputting images into electronic storage means; and an electronic computing means (see Barbu para. 0098, where a “processor” and “memory” are disclosed).
It would also have been obvious to one of ordinary skill in the art at the time of filing to apply the noise removal technique of El-Khamy to the “digital still camera or digital video camera” images of Barbu, because it is predictable that removing noise would improve the clarity of images captured and stored by Barbu’s “digital still camera or digital video camera” (see Barbu para. 0098).  It would have also been obvious to implement the flexibility taught and suggested by Barbu on the truth data, because it is predictable that doing so would reduce unwanted overfitting during training (see Barbu paras. 0045 and 0046).
Furthermore, Boorom discloses handling a controlled range of variations; and a set of images that are acquired from an imaging system under settings with a range of controlled variations (see Boorom para. 0039, where “a range of exposures and gain settings that are expected to be used during normal image capture operations” are used).
It would have been obvious to one of ordinary skill in the art at the time of filing to limit the range of Barbu’s camera settings – which is used in the training of El-Khamy’s algorithm – to Boorom’s real world range of camera settings “that are expected to be used during normal image capture operations” (see Boorom para. 0039), because it is predictable that valuable training time is saved by avoiding camera settings that will never be used in the real world when collecting training data.

Regarding claim 3, El-Khamy discloses wherein the deep image transformation model transforms an input image into at least one transformed image (see El-Khamy paras. 0003 and 0062-0066, where a noisy input image is transformed into a de-noised output image).

Regarding claim 4, El-Khamy discloses wherein the deep image transformation model is an encoder-decoder network (see El-Khamy paras. 0056 and 0095, where the architecture includes encoder-decoder network(s)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663